ORMOND, 7.
— The court erred in refusing to give the first charge moved for. A confession, in a criminal case, unless it be an admission by plea, is evidence merely to be determined by the jmy.
It appears that there was a varhvn.ee between the confession of the defendant, and the testimony produced by the State, as to the name of the table at which the gaming took place. An admission by a defendant, in a criminal case, is strong evidence of Iris guilt; but it is not conclusive. He may show that It originated in mistake, or explain it hy circumstances.— (See the authorities collated in 3 Starlcic oil Evidence, 1’. 46.)
It was the duty of the coarl to have charged on all the *465testimony, leaving the jury to determine the result. But the only construction which can be put on the charge, is, that the court instructed the jury, that they must reject the evidence offered by the State, and find the defendant gnilty on his confession.
A bet is a wager ; and the betting is complete, when the offer to bet is accepted. The placing of money, or as in th s case, which is as its representative, on the gaming table, is such an offer; and if no objection be made by the player or owner of the table or bank, it is an acceptance of the offer, and the offence against the statute is complete — although from any cause whatever, the game should never be played out, and the stake be neither lost or won. The offence which the act designed to punish, is betting, not the winning or losing.
Let the judgment be reversed, and the cause remanded.